Citation Nr: 9926179	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-33 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to accrued benefits based on a period more than 
two years prior to the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from September 1942 to January 
1946.  He died on April [redacted] 1996.  The appellant is the 
veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of January 1997 by the 
Department of Veterans Affairs (VA), Newark, New Jersey, 
Regional Office (RO).

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992).  The request will be referred to the Chairman of the 
Board for consideration under 38 C.F.R. § 2.7 (1998) after 
this decision of the Board has been issued.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The veteran was paid disability compensation for his 
service-connected disabilities effective from March 2, 1992, 
until his death on April [redacted] 1996.  

3.  There are no amounts due and unpaid to the veteran for 
the period beginning two years prior to his death.



CONCLUSION OF LAW

The requirements for payment of accrued benefits for a period 
of more than two years prior to the veteran's death have not 
been met.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
payment of accrued benefits for a period of time more than 
two years prior to the veteran's death.  She contends that 
she is entitled to almost 19 years worth of accrued benefits.  
She points out that the veteran's claim for disability 
compensation which was ultimately allowed was filed in May 
1973, but that when he died in April 1996 he had received 
benefits effective from only March 1992.  She argues that 
accrued benefits should be paid for the entire period 
extending from the date of his original claim in May 1973 
until March 1992.  However, based on review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the claim for 
accrued benefits for a period more than two years prior to 
the veteran's death lacks legal merit and must be denied. 

The relevant facts in this case are not in dispute.  The 
veteran's original claim for disability compensation was 
received by the VA on May 25, 1973.  His claimed disabilities 
included traumatic arthritis of the right wrist.  The RO 
requested the veteran's service medical records.  In November 
1973, the National Personnel Records Center stated that the 
records may have been lost in a fire.  Subsequently, in 
February 1974, the RO wrote to the veteran and requested 
additional information.  Significantly, the letter was sent 
using an incorrect address.  No response was received, and 
the claim was apparently denied.  

In March 1992, the veteran again requested disability 
compensation for a right wrist disorder.  The RO initially 
denied the claim in a decision of July 1992.  Subsequently, 
evidence was obtained from alternative sources of service 
medical records, such as daily sick reports.  In a decision 
of June 1997, a hearing officer granted service connection 
for residuals of a fracture of the right wrist.  
Subsequently, in a rating decision of September 1994, the RO 
granted service connection for limitation of motion, residual 
fracture, right wrist, rated as 10 percent disabling, 
effective from March 2, 1992; and degenerative joint disease, 
pointer and middle fingers, right hand, also rated as 10 
percent disabling, effective from March 2, 1992.  

The veteran subsequently perfected an appeal with respect to 
the effective date, arguing that benefits should have been 
granted back to the date of his original claim in 1973.  The 
RO wrote to the veteran in September 1995 and advised him 
that his appeal was being certified to the Board.  As noted 
above, the veteran died on April [redacted] 1996.  Subsequently, on 
April 26, 1996, prior to receiving notification of the 
veteran's death, the Board issued a decision that granted an 
effective date of May 25, 1973, for an award of service 
connection for the veteran's service-connected disabilities.  

The veteran's surviving spouse filed a claim for accrued 
benefits in August 1996.  In a letter dated in January 1997, 
the RO advised the appellant that her claim for accrued 
benefits had been denied.  The RO noted that a review of 
records indicated that the veteran had received compensation 
for the two years prior to his death.  Therefore, accrued 
benefits were not payable.  

The Board notes that payment of accrued benefits is 
controlled by 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000 which 
provide in pertinent part that where death occurred on or 
after December 19, 1962, periodic monetary benefits (other 
than insurance and service members indemnity) authorized 
under the laws administered by the VA, to which a payee was 
entitled at his death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid for a period not to exceed 2 years prior to the 
last date of entitlement will, upon the death of such person, 
be paid to his or her spouse. 

The Board notes that the statute, passed by the Congress, and 
the regulation, promulgated by VA, are clear and specific in 
limiting payment of accrued benefits to a period of no more 
than two years, and the Board is bound by these provisions.  
The veteran, however, had already been paid for the benefits 
arising from the two years preceding his death.  Thus, while 
the Board is sympathetic to the appellant's belief that she 
should receive a greater amount of accrued benefits, the fact 
that the veteran's claim for benefits had been pending for a 
period of many years prior to his death does not provide a 
basis, under the controlling law, for payment of accrued 
benefits for a period more than two years prior to the 
veteran's death.  See Marlow v. West, No. 98-113 (U.S. Vet. 
App. Sept. 1, 1999).  Where, as here, the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the appellant's claim 
must be denied as a matter of law.


ORDER

Payment of accrued benefits for a period of more than two 
years prior to the veteran's death is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

